Citation Nr: 1412307	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-09 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder, based upon substitution of the Appellant as the claimant.

2. Entitlement to service connection for hypertension, based upon substitution of the Appellant as the claimant.

3. Entitlement to service connection for high cholesterol, based upon substitution of the Appellant as the claimant.

4. Entitlement to service connection for diabetes mellitus, type II, based upon substitution of the Appellant as the claimant.

5. Entitlement to service connection for migraine headaches, based upon substitution of the Appellant as the claimant.

6. Entitlement to service connection for glaucoma, based upon substitution of the Appellant as the claimant.

7. Entitlement to service connection for left ear hearing loss, based upon substitution of the Appellant as the claimant.

8. Entitlement to service connection for gout, based upon substitution of the Appellant as the claimant.

9. Entitlement to service connection for myocardial infarction and stroke, based upon substitution of the Appellant as the claimant.

10. Entitlement to an initial rating higher than 30 percent for cold injury residuals in the right foot, based upon substitution of the Appellant as the claimant.

11. Entitlement to an initial rating higher than 30 percent for cold injury residuals in the left foot, based upon substitution of the Appellant as the claimant.

12. Entitlement to special monthly compensation (SMC) in the form of aid and attendance or housebound benefits, based upon substitution of the Appellant as the claimant. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney At Law


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughters M.G. and B.G.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to January 1953, to include service in the Republic of Korea, for which he was awarded the Combat Infantry Badge and the Purple Heart.  He died in November 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

At the time of the Veteran's death, he had perfected an appeal as to the claims of discussed herein.  Following the Veteran's death, in January 2012, the Appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's service connection claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the Appellant's claim to continue the Veteran's service connection and increased rating claims was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the Appellant's request for substitution was granted.  The claims discussed herein have been certified to the Board for adjudication based upon substitution of the Appellant as the claimant. 

In August 2013, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Board notes that an April 2010 RO decision denied the Appellant's claim of entitlement to Dependency Indemnity Compensation (DIC) and awarded death pension with entitlement to aid and attendance for the Appellant.  She did not express disagreement with this decision and these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

The issue of entitlement to special monthly compensation for aid and attendance benefits is inextricably intertwined with the claim related to mental health disability adjudicated below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Major depressive disorder is shown to have manifested as a result of the Veteran's active service.

2. Hypertension was not manifested in service or within the first year after service separation and was not shown to be related to service or any service-connected disability.

3. Elevated cholesterol level was a laboratory abnormality for which no underlying disability was shown.

4. Diabetes mellitus type II was not manifested in service or within the first year after service separation and has not been shown to be related to service or any service-connected disability.

5. Glaucoma was not manifested in service or within the first year after service separation and has not been shown to be related to service or any service-connected disability.

6. Left ear hearing loss was not manifested in service or within the first year after service separation and has not been shown to be related to service or any service-connected disability.

7. Myocardial infarction and stroke was not manifested in service or within the first year after service separation and has not been shown to be related to service or any service-connected disability.

8. The Veteran's cold injury residuals in the right foot were manifested by loss of sensation, pain, numbness, thin skin, and increased sensitivity to cold, all of which are accounted for in the schedular rating criteria.

9. The Veteran's cold injury residuals in the left foot were manifested by loss of sensation, pain, numbness, thin skin, and increased sensitivity to cold, all of which are accounted for in the schedular rating criteria.


CONCLUSIONS OF LAW

1. The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5. The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

6. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

7. The criteria for service connection for myocardial infarction and stroke have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

8. The criteria for a disability rating higher than 30 percent for cold injury residuals in the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.104, Diagnostic Code 7122 (2013).

9. The criteria for a disability rating higher than 30 percent for cold injury residuals in the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.104, Diagnostic Code 7122 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Appellant's claims for a higher initial rating for cold injury residuals of the left and right feet arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent letters in January 2009, February 2009, and June 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided with VA examinations and opinions which addressed his claims of service connection for glaucoma and hearing loss, as well as the appropriate rating for his cold injury residuals.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

VA examinations were not performed with respect to the claims of service connection for hypertension, high cholesterol, diabetes mellitus, and myocardial infarction and stroke.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for hypertension, high cholesterol, diabetes mellitus, and heart problems, to include myocardial infarction and stroke.  Moreover, the post-service evidence includes a VA examination in June 1953, just a few months after service separation, which showed no evidence of diabetes mellitus.  The record does not indicate any complaints or treatment referable to heart problems until 1961, eight years following separation, and for diabetes mellitus and hypertension until after December 1975, more than 20 years after service separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, as is the testimony provided at hearing by the Appellant and her daughters.  The Board has noted no evidence of relevant outstanding evidence which may be obtained, with the possible exception of the May 2007 VA audiometric examination.  However, as the findings and conclusion of that examination are reproduced by the September 2009 VA examination, the further delay of a decision on that issue may be avoided.   

In addition, the Veteran was not provided with a VA examination with respect to the claim of service connection for elevated cholesterol level because the condition represents an abnormal laboratory finding rather than a diagnosed disability for which service connection may be granted.  Therefore, the evidence does not indicate the existence of a disability related to active service sufficient to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the August 2013 hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension and diabetes mellitus, if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran's service treatment records as contained in the claims file disclose the following relevant treatments and conditions in service: blood pressure reading of 140/80 at service entrance in February 1951 and a normal physical profile; a shell fragment wound resulting in a small abrasion of the right temple in December 1951 that was cleaned and dressed; apparent cold injury to both feet also in December 1951, which resulted in a need for hot water soaks; and blood pressure readings of 132/84, normal vision at 20 feet, and 15/15 on whispered voice hearing test at service separation in January 1953.

Acquired Psychiatric Disability

An October 2010 VA mental health examination diagnosed major depression, single episode.  The examiner noted that at the time of examination, the Veteran did not meet the criteria for a diagnosis of PTSD, but it was likely he would have met the criteria some years prior.  With respect to major depressive disorder, the examiner offered the opinion that the Veteran's symptoms were related to his military service in Korea.

The Veteran served in Korea and received the Purple Heart for injuries sustained in combat.  The October 2010 VA examiner diagnosed major depression related to those experiences.  Affording the Veteran the benefit of the doubt, the Board finds that service connection for major depression should be granted.


Hypertension

After service separation, a VA examination in June 1953 showed no evidence of sugar in the Veteran's urine.  A diagnosis of allergic conjunctivitis in both eyes was made.  His blood pressure was 112/70.

A December 1975 VA examination based on the Veteran's complaints of dizziness for 20 years included a negative skull X-ray.  At that time he denied having high blood pressure or diabetes mellitus.

The evidence does not show that the Veteran had hypertension in service or within the first year after service separation.  Indeed, the evidence indicates that he did not have hypertension as long as 22 years after service separation.  There is no competent medical evidence to link the Veteran's eventual diagnosis of hypertension to his military service or to any service-connected disability.  There is also no evidence of continuity of symptomatology.  For these reasons, the claim of service connection must fail.  38 C.F.R. § 3.303.

Diabetes Mellitus

After service separation, a VA examination in June 1953 showed no evidence of sugar in the Veteran's urine and a diagnosis of allergic conjunctivitis in both eyes.  His blood pressure was12/70.

A December 1975 VA examination based on the Veteran's complaints of dizziness for 20 years included a negative skull X-ray.  At that time, he denied having high blood pressure or diabetes mellitus.

The evidence does not show that the Veteran had diabetes mellitus in service or within the first year after service separation.  Indeed, the evidence indicates that he did not have diabetes mellitus as long as 22 years after service separation.  There is no competent medical evidence to link the Veteran's eventual diagnosis of diabetes mellitus to his military service or to any service-connected disability.
There is also no evidence of continuity of symptomatology.  For these reasons, the claim of service connection must fail.  38 C.F.R. § 3.303.

Glaucoma

The February 2009 VA examination of the eyes noted that diabetes mellitus had been diagnosed 10 years earlier and the Veteran was being treated with insulin injections.  The examiner noted that the Veteran had end stage neovascular glaucoma in the left eye due to a branch retinal vein occlusion (BRVO) in 2007 for which he did not receive prompt treatment.  Despite two laser treatments in January and March 2008, he now had complete visual loss in the left eye, to include no light perception.  He also had a cataract in his right eye which he declined to have surgically removed.  The examiner noted that BRVO was related to hypertension and was not the result of diabetes mellitus.

The evidence shows that does not show that the Veteran had glaucoma in service or within the first year after service separation.  Indeed, the evidence indicates that he did not have glaucoma until more than 50 years after service separation.  There is no competent medical evidence to link the Veteran's eventual diagnosis of glaucoma to his military service or to any service-connected disability.  In addition, the Board notes that the claim of service connection for hypertension, which the VA examiner stated was the most likely cause of the BRVO and resulting glaucoma, was denied herein.  Without any evidence to link the Veteran's glaucoma to service or a service-connected disability, the claim of service connection must fail.  38 C.F.R. § 3.303.  The Board further notes that glaucoma is not a chronic disease and, as such, an award of service connection may not be based solely on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In any event, continuity of symptomatology has not been shown.


Left Ear Hearing Loss

A February 2009 VA audiometric evaluation noted that whispered voice tests given at service entrance and separation, 1951 and 1953 respectively, were normal at 15/15.  The medical records from May 2007 showed a sudden loss of hearing in the left ear about two months before.  The Veteran reported poor speech comprehension, worse in background noise.  Audiometric testing showed pure tone thresholds in decibels as 80 in the left ear for all frequencies, and 15, 20, 25, 25, and 35 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Speech recognition in the right ear was 94 percent, but could not be tested in the left ear.  The results were consistent with testing from a VA examination in May 2007.  

An examination in September 2009 showed no change in the Veteran's left ear, but pure tone thresholds in the right ear were 20, 20, 25, 30, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  The examiner noted the Veteran's assertions that his left ear hearing loss was due to his head wound in service.  However, based on showings of apparently normal hearing at service separation and an extensive history of occupational noise exposure after service, the examiner felt it was less likely than not that the left ear hearing loss was due to the wound sustained in service.

The evidence shows that the Veteran's left ear hearing loss was first noted in 2007, some 50 years after service separation.  The September 2009 VA examiner offered the opinion that it was not related to military service or to the head wound sustained in service, based on the long period of time that elapsed before the disability was manifested.  No evidence to the contrary has been provided.  As such, the claim of service connection for left ear hearing loss must fail.  38 C.F.R. § 3.303.



High Cholesterol

An elevated or high cholesterol level is a laboratory finding and not a "disability" for purposes of compensation benefits.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 61 Fed. Reg. 20,440 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.); see 38 C.F.R. §§ 4.1, 4.10 (2013); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).

The record shows that the Veteran was diagnosed with high cholesterol for several years prior to his death in November 2011 and was prescribed medication to address that condition.  

Under the law, however, the laboratory findings reflect only an abnormal value laboratory finding, and not, in and of itself, an actual disability for which VA compensation benefits are payable.  There is no evidence that the Veteran had an underlying disability entity manifested by elevated cholesterol levels, and as high cholesterol alone is not a "disability" for VA compensation benefits purposes (i.e., not a "service-connectable" disability entity), neither the Veteran nor the Appellant has presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, this claim must be denied.





Myocardial Infarction and Stroke

A letter from the Veteran's treating physician in March 1961 noted that he was being treated for mild cardiac insufficiency, but did not include any opinion as to the etiology of the disability.

An October 1982 neurology note shows that the Veteran suffered a left frontal lobe infarction in July 1982, which left him with speech problems.  His neurological functioning had improved since.

In March 2003 the Veteran was treated for an acute myocardial infarction and noted to have a history of uncontrolled diabetes, hypertension, and hyperlipidemia.  He underwent cardiac catheterization and a coronary artery bypass graft and was found to have significant coronary artery disease with multiple lesions and a possible thrombus.  

A March 2005 cardiac work-up showed coronary artery disease, status post bypass in 2003, with a history of hypertension, dyslipidemia, and type II diabetes mellitus.  

The evidence does not show that the Veteran had any heart problems in service or within the first year after service separation.  Indeed, the first evidence of any heart problems was the treatment for mild cardiac insufficiency in March 1961, approximately 8 years after service separation.  The Veteran's stroke occurred in 1982, nearly 30 years after service separation, and the myocardial infarction occurred in 2003, 50 years after service separation.  There is no competent medical evidence to link the Veteran's eventual diagnosis of heart problems, to include the stroke and myocardial infarction many years later, to his military service or to any service-connected disability.  In addition, the Board notes that the claims of service connection for diabetes mellitus, hypertension, and high cholesterol, which arguably could be connected to the stroke and myocardial infarction, are all denied herein.  Without anything to link the Veteran's heart problems, to include stroke and myocardial infarction, to service or a service-connected disability, the claim of service connection must fail.  38 C.F.R. § 3.303.  It is additionally noted that the record fails to demonstrate continuity of symptomatology with respect to the cardiac claim.

Increased Ratings Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."   Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts and Analysis

Diagnostic Code 7122 provides ratings for residuals of cold injury.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.

On December 2009 VA examination of the Veteran's cold injury residuals, the examiner noted the initial presentation of pain, swelling, blackened skin, numbness, stiffness, and weakness.  Current symptoms included constant pain, worse at night or in cold weather, increased sensitivity to cold, misshapen nails, loss of sensation, thin skin, and weakness.  On examination, both lower extremities were devoid of hair growth and the skin seemed thinner and darker on the feet.  The feet were cold to the touch.  He had diminished sensation and proprioception in his feet and pedal pulses were not palpable.  All of these symptoms, as well as dermatophytosis, were found to be secondary to the cold injury suffered in service.

The Veteran's cold injury residuals have been assigned the maximum schedular disability rating of 30 percent for each foot.  As such, any increased disability rating would necessarily fall under the extraschedular guidelines, as outlined below.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically loss of sensation, pain, numbness, thin skin, and increased sensitivity to cold.  The Veteran had reached the maximum schedular rating for cold injury residuals, but the record did not indicate that the symptoms of this disability were responsible for any hospitalizations or loss of work by the Veteran.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, based upon substitution of the Appellant as the claimant, is granted.

Entitlement to service connection for hypertension, based upon substitution of the Appellant as the claimant, is denied.

Entitlement to service connection for high cholesterol, based upon substitution of the Appellant as the claimant, is denied.

Entitlement to service connection for diabetes mellitus, type II, based upon substitution of the Appellant as the claimant, is denied.

Entitlement to service connection for glaucoma, based upon substitution of the Appellant as the claimant, is denied.

Entitlement to service connection for left ear hearing loss, based upon substitution of the Appellant as the claimant, is denied.

Entitlement to service connection for myocardial infarction and stroke, based upon substitution of the Appellant as the claimant, is denied.

Entitlement to a disability rating higher than 30 percent for cold injury residuals in the right foot, based upon substitution of the Appellant as the claimant, is denied.

Entitlement to a disability rating higher than 30 percent for cold injury residuals in the left foot, based upon substitution of the Appellant as the claimant, is denied.


REMAND

The Veteran had a pending claim of service connection for headaches at the time of his death.  The record indicates a long history of complaints of headaches, to include notations in records from June 1953 and March 1961, and the lay statement of the Veteran and his family.  No VA examination or opinion as to service connection was provided prior to the Veteran's death.  The Court has held that the duty to assist may include requiring VA to develop medical evidence through a "retrospective" medical evaluation in situations, such as this one, where the medical evidence of record is inadequate.  Chotta v. Peake, 22 Vet. App. 80 (2008).  In light of the long history of complaints and the inability to examine the Veteran since his death, a retrospective opinion will be most helpful to the Board in determining if the Veteran's headaches are related to his military service or to events after service.

The Veteran also had a pending claim of service connection for gout at the time he died.  He was afforded a VA examination in June 2009, which noted that he was taking medication for gout.  X-rays showed evidence of gout in the left foot as well as arthritis in the first metatarsophalangeal joint.  However, the examiner was not asked for and did not provide an opinion as to whether the Veteran's gout was related to the cold injury or burn suffered in service.  As the examination was inadequate, a retrospective expert opinion on the matter should be provided on remand.

Also on appeal at the time of the Veteran's death was a claim for SMC in the form of aid and attendance or housebound benefits.  SMC at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person as a result of one or more service-connected disabilities.  Entitlement to such benefits is governed by 38 C.F.R. §§ 3.351(b)-(c), 3.352(a), and 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i)(2).  In this instance, because the question of entitlement to aid and attendance or housebound benefits is affected by the decision made by the Board above and inextricably intertwined with the issue of the disability rating to be assigned by the RO/AMC for major depressive disorder, the Board cannot adjudicate the claim at this time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain a retrospective opinion from a physician specializing in headaches as to whether the Veteran's long-standing complaints of headache pain were at least as likely as not (probability 50 percent or greater) the result of his military service or any service-connected disability.  The expert should consider all of the records in the claims file, to include the Veteran's lay statements regarding his pain, and should address the significance of any medical conditions, whether or not service connected, which at least as likely as not caused or aggravated the headaches.  The expert should provide a rationale for the opinion provided.  

2. Obtain a retrospective expert medical opinion, based on a complete review of the record, as to whether the Veteran's gout was at least as likely as not (probability 50 percent or greater) the result of his military service, to include the cold injury and burn suffered therein.  The expert should also offer an opinion as to whether the gout had been aggravated by the Veteran's service connected cold injury residuals.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence and also by lay statements from the Veteran and others as to the nature, severity, and frequency of his observable symptoms over time.  A rationale for the opinions should be provided.

3. Once the claim granted herein has been processed and a disability rating assigned for the Veteran's major depressive disorder, the claim for SMC at the aid and attendance or housebound level must be reconsidered and a determination made in light of additional service-connected disability.

If the decision remains adverse to the Appellant, then provide her and her attorney a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


